To the Honorable Judges of the Supreme Court of the Territory of Michigan to be holden at the city of Detroit in the county of Wayne on the first Monday of December A D. one thousand Eight hundred and twenty Eight—
Humbly complaining sheweth unto your Honors your petitioner John M. Mack of the county of Oakland in the Territory aforesaid, that on or about the second day of December A D one thousand eight hundred and twenty six your petitioner and Almon Mack of the county of Oakland aforesaid, were appointed Administrators on the Estate of Stephen Mack late of the county of Oakland aforesaid, deceased by the Honorable Judge of Probate for said county of Oakland & gave bond jointly to said Judge of Probate, for the faithful discharge of the trust reposed in your petitioner and the said Almon Mack as Administrators on the aforesaid estate, & that your petitioner & the said Almon Mack continued to act as administrators on said estate, until the ninth day of August A D. one thousand eight hundred and twenty eight,
And your petitioner further sheweth unto your Honors, that at a Probate court holden at Pontiac in the county of Oakland aforesaid, before the Hon. Ogden Clarke Esq Judge of Probate for said county of Oakland on the ninth day of August A. D one thousand eight hundred and twenty eight, on the application & at the request of the said Almon Mack the said Judge of Probate ordered that the said Almon Mack be relieved from serving any longer as one of the Administrators of the estate of the said Stephen Mack deceased, and as such administrator that he be acquited from any obligation to proceed further in the business of said estate
And your petitioner further sheweth unto your Honors that the said Almon Mack as administrator on the aforesaid estate, had in his hands and possession at the time of his discharge by the said Judge of Probate, large sums of money the proceeds of the sale of the personal property belonging to said estate & also large sums of money which he had before that time collected from persons indebted to said estate the amount of which said sums of money is unknown to your petitioner & that the said Judge of Probate discharged the said Almon Mack from the trust of administering on said estate without requiring that the said Almon Mack should render an account of the said sums of money then in his hands & belonging to said estate nor hath the said Almon Mack at any time before or since his said discharge rendered an account of his administration on said estate—
And your petitioner further sheweth unto your Honors that at the time the said Judge of Probate discharged the said Almon Mack as aforesaid, there was no evidence before said Judge of Probate that the said Almon Mack was incapable, or otherwise unsuitable to discharge the aforesaid trust reposed in him—
*510And your petitioner further sheweth to your Honors that your petitioner had no notice of the application of the said Almon Mack for his discharge from the aforesaid trust, nor had your petitioner any notice or knowledge of the aforesaid order of the said Judge of Probate until after the time had expired, within which your petitioner could claim an appeal to this court, from the aforesaid order of said Judge of Probate, by reason of which your petitioner was prevented from contesting the aforesaid application of the said Almon Mack before said Judge of Probate, & also that your petitioner was thereby prevented from claiming and perfecting an appeal from the aforesaid order of said Judge of Probate agreeable to the fourth section of the act entitled “an act for establishing courts of Probate—
And your petitioner further saith that your petitioner hath been since his aforesaid appointment & still is one of the administrators on said estate, and as such is deeply interested in said estate, & that he hath been aggrieved by the aforesaid order of the said Judge of Probate, & that justice requires a revision of the said order of the said Judge of Probate by your Honors —
Your petitioner therefore prays that your Honors would grant unto your petitioner an appeal from the aforesaid order of the said Judge of Probate, to be entered in this court & that the same may be heard and determined by your Honors. And that your petitioner may have such further and other relief in the premises as the nature of the case shall require, and as to your Honors shall seem meet—
And your pititioner shall ever pray &c &c
John M Mack
one of the Administrators of Stephen Mack
Deceased
I Almon Mack the within named Administrator on the estate of Stephen Mack deceased, do acknowledge that the facts contained in the within petition are true excepting as to the large sums of Money stated to have been received by me as Administrator on said estate & that I have received no more than what I have paid out in the regular course of Administration on said estate, & I do hereby acknowledge to have Received sufficient notice of this petition to place this cause on the records of the supreme court for a hearing & determination in said court—
Dated at Pontiac this 29th day of November A D. 1828.
Almon Mack
I Gideon O. Whittemore being sworn say that I was present at the time when Almon Mack signed the above admissions & saw him sign the same.
Sworn & subscribed in open Court G. O. Whittemore
Decr 10. 1828 John Winder Clk.
Supreme Court John M. Mack Admr vs Almon Mack Adm Petition